MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Dec 08 2020, 8:44 am

court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David A. Anderson                                        Storrs W. Downey
Anderson & Associates, PC                                Jeffrey E. Kehl
Indianapolis, Indiana                                    Bryce Downey & Lenkov LLC
                                                         Chicago, Illinois



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lora Brenner and                                         December 8, 2020
Shawn Brenner,                                           Court of Appeals Case No.
Appellants-Plaintiffs,                                   20A-CC-538
                                                         Appeal from the Delaware Circuit
        v.                                               Court
                                                         The Honorable John M. Feick,
Ignacio Chavez,                                          Judge
Appellee-Defendant                                       Trial Court Cause No.
                                                         18C04-1612-CC-985



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CC-538 | December 8, 2020          Page 1 of 8
[1]   Ignacio Chavez wore many hats in his interconnected businesses where he

      worked with Lora Brenner. Lora Brenner worked for two of those businesses: a

      corporation in which Ignacio acted as president and employee and a limited

      liability company in which Ignacio was sole owner and managing member.

      Ignacio also owned the property on which the two businesses operated. When

      Lora became ill, allegedly due to workplace contaminants, she and her husband

      sued the businesses and Ignacio but found their efforts thwarted by the

      Worker’s Compensation Act (WCA). The WCA operates as the sole recourse

      for employees injured on the job by the negligence of their employers or co-

      employees.


[2]   After we found in a prior appeal that Ignacio could avoid some personal

      liability because he wore the hat of employee in the corporation, Ignacio

      attempted to avoid personal liability altogether by claiming he also wore the hat

      of employee of the LLC. The trial court agreed the WCA’s exclusivity

      provision applied to Ignacio and dismissed the Brenners’ claims against him.

      The Brenners appealed, arguing Ignacio never donned the employee hat at the

      LLC and the court possessed jurisdiction over their case. We agree Ignacio

      failed to establish he was an employee of the LLC but nonetheless conclude the

      trial court lacked jurisdiction. Therefore, we affirm the trial court’s dismissal.


                                                    Facts
[3]   This is the second time this case has come before us. In the Brenners’ first

      interlocutory appeal, we determined that under the Indiana Workers’


      Court of Appeals of Indiana | Memorandum Decision 20A-CC-538 | December 8, 2020   Page 2 of 8
      Compensation Act (WCA), Ignacio failed to establish that he was an employee

      of All Steel Carports and Buildings, LLC (the LLC). Brenner v. All Steel

      Carports, Inc., et al., 122 N.E.3d 872, 879 (Ind. Ct. App. 2019) (“Brenner I”); see

      Ind. Code § 22-3-1 et seq. That decision preserved Lora’s premises liability

      claims against Ignacio. On remand, Ignacio attempted to cure that evidentiary

      omission by filing a motion to dismiss asserting he was an employee, as well as

      officer and member, of the LLC. Appellant’s App. Vol. II, pp. 32-33. Ignacio

      contended that because he was Lora’s co-employee in the LLC, the WCA was

      the Brenners’ exclusive remedy. Id. at 33.


[4]   The trial court granted Ignacio’s motion to dismiss, summarily finding the court

      lacked subject matter jurisdiction over the Brenners’ claims against Ignacio. Id.

      at 21. Given its context, that ruling necessarily meant the trial court found: 1)

      Ignacio was an employee of the LLC; 2) the WCA precluded the Brenners’

      third-party lawsuit against him because he was an employee of the LLC and,

      therefore, a co-employee of Lora; and 3) the WCA was the Brenners’ sole

      remedy for Ignacio’s alleged negligence as owner of the land on which Lora

      worked. This Court accepted jurisdiction of this appeal under Indiana

      Appellate Rule 14(B).


                                   Discussion and Decision
[5]   The Brenners contend in this second interlocutory appeal, as they did in the

      first, that the trial court erroneously ruled it lacked subject matter jurisdiction

      over their premises liability claims against Ignacio. We find Ignacio failed to


      Court of Appeals of Indiana | Memorandum Decision 20A-CC-538 | December 8, 2020   Page 3 of 8
      establish he was an employee of the LLC, but the trial court nonetheless lacks

      subject matter jurisdiction over the Brenners’ premises liability claims because

      the Record shows the WCA was Lora’s exclusive remedy.


[6]   In ruling on a motion to dismiss for lack of subject matter jurisdiction under Ind.

      Trial Rule 12(B)(1), the trial court may consider not only the complaint and

      motion but also any affidavits or evidence submitted in support. GKN Co. v.

      Magness, 744 N.E.2d 397, 400 (Ind. 2001). In addition, the trial court may weigh

      the evidence to determine the existence of the requisite jurisdictional facts. Id.


[7]   The standard of review on appeal is a function of the trial court proceedings. Id.

      The standard of review depends on: (i) whether the trial court resolved disputed

      facts; and (ii) if so, whether it conducted an evidentiary hearing or ruled on a

      “paper record.” Id. If the facts before the trial court are not in dispute, the

      question of subject matter jurisdiction is purely one of law, and we apply a de novo

      standard of review. When reviewing a judgment de novo, we treat the issue as if

      we were the first court in the case to consider the issue, with no deference given

      to the trial court’s judgment. Ind. Dept. of Env’t Mgmt. v. Constr. Mgmt. Assocs.,

      L.L.C., 890 N.E.2d 107, 112 (Ind. Ct. App. 2008). De novo review also applies

      if, as here, the facts before the trial court are in dispute but the trial court conducts

      no evidentiary hearing. GKN, 744 N.E.2d at 400.


                                I. WCA and Co-Employees
[8]   The WCA provides the exclusive remedy for recovery of personal injuries

      arising out of and in the course of employment. Ind. Code §§ 22-3-2-2, -6. This

      Court of Appeals of Indiana | Memorandum Decision 20A-CC-538 | December 8, 2020   Page 4 of 8
       exclusive remedy provision applies to the employee as well as the employee’s

       dependents and next of kin. I.C. § 22-3-2-6. However, the WCA specifically

       permits a lawsuit by an injured employee against wrongdoers who are neither

       the employee’s employer or “in the same employ” – that is, a fellow employee.

       Ind. Code § 22-3-2-13.

[9]    The sole issue raised in Ignacio’s motion to dismiss granted by the trial court is

       whether Lora was barred from suing Ignacio because he was her fellow

       employee in the LLC and not a third party within the meaning of I.C. § 22-3-2-

       13. A member or manager in a limited liability company may be considered an

       “employee” of the company for purposes of the WCA exclusivity provisions

       only if the LLC specifically designates him so in the manner required by Ind.

       Code 22-3-6-1(b)(9). As Ignacio presented no evidence he had followed those

       statutory procedures—neither party even cited that statute in the trial court or

       on appeal—he cannot be deemed an employee of the LLC.


[10]   However, this legal conundrum serves as a red herring. We already found

       Ignacio to be a fellow employee of Lora at All Steel Carports, Inc.

       Accordingly, the trial court lacked subject matter jurisdiction over the Brenners’

       claims against Ignacio. The trial court reached the right decision—dismissal—

       but in response to the wrong question.


                               II. Subject-Matter Jurisdiction
[11]   As previously noted, the WCA authorizes an employee to sue a third party for

       work injuries only when the third party is neither the employer nor “in the same


       Court of Appeals of Indiana | Memorandum Decision 20A-CC-538 | December 8, 2020   Page 5 of 8
       employ.” I.C. § 22-3-2-13. Employees are “in the same employ” if the personal

       injury occurs in the course of and arises out of the co-employee’s employment.

       Hatke v. Fiddler, 868 N.E.2d 60, 64 (Ind. Ct. App. 2007). The purpose of the

       “in the same employ” requirement is to require some nexus between the

       employment of the third party and the injury beyond that of a shared employer.

       Thiellen v. Graves, 530 N.E.2d 765, 767 (Ind. Ct. App. 1988).


[12]   Lora’s claims against Ignacio arise from her alleged exposure to contaminants

       while she was working at the two All Steel businesses on Ignacio’s land. Prior

       to Brenner I, the trial court dismissed the Brenners’ claims against the two All

       Steel defendants on the grounds it lacked subject matter jurisdiction and the

       WCA was the Brenners’ sole remedy. Brenner I, 122 N.E.3d at 876. The

       Brenners did not appeal that dismissal. Id. n.1. That final judgment necessarily

       constituted a finding that Lora’s alleged injury arose out of and in the course of

       her employment with the two All Steel businesses. See I.C. §§ 22-3-2-2, -6

       (specifying WCA only applies to injuries arising out of and in the course of

       employment).


[13]   We determined in Brenner I that Ignacio, who served as President of All Steel

       Carports, Inc., also was an employee of the corporation for purposes of I.C. §

       22-3-2-13. Brenner I, 122 N.E.3d at 878. Our conclusion was based on Ind.

       Code § 22-3-6-1(b)(1), which provides that an executive officer elected or

       appointed and empowered in accordance with the charter and bylaws of a

       corporation . . . is an employee of the corporation under IC 22-3-2 through IC

       22-3-6.” Id. The parties in Brenner I focused on the application of the WCA as

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-538 | December 8, 2020   Page 6 of 8
       it defines employment status, and thus this Court in Brenner I did not determine

       whether Ignacio’s role as a fellow employee of Lora at All Steel Carports, Inc.

       deprived the trial court of subject matter jurisdiction over the Brenners’ claims

       against Ignacio as landowner. Yet, Lora’s alleged personal injury arose out of

       and in the course of her employment with that corporation, of which Lora and

       Ignacio were employees. They shared not only the same employer but also the

       same workplace, which Ignacio owned. Ignacio and Lora were “in the same

       employ”—an unavoidable conclusion dispositive of subject matter jurisdiction.

[14]   This is not a novel decision. Other Indiana appellate courts have ruled an

       injured employee cannot sue a fellow employee as a third party even if that

       employee owns the land on which the injuries occurred. For instance, in

       Jackson v. Gibson, 409 N.E.2d 1236, 1238-39 (Ind. Ct. App. 1980), reh. denied, we

       found the WCA barred a realty corporation’s custodian injured on the job from

       suing the president and sole shareholder of that corporation who also

       individually owned the business premises. In Northcutt v. Smith, 642 N.E.2d

       254, 258 (Ind. Ct. App 1994), we found the WCA barred an employee from

       suing his supervisor for an injury the employee suffered while working on the

       supervisor’s land. Both Jackson and Northcutt require a finding that the trial

       court lacked jurisdiction over the Brenners’ claims against Ignacio as




       Court of Appeals of Indiana | Memorandum Decision 20A-CC-538 | December 8, 2020   Page 7 of 8
       landowner, given the earlier judgment finding Ignacio and Lora were co-

       employees at All Steel Carports, Inc.1

[15]   Accordingly, the trial court properly granted Ignacio’s amended motion to

       dismiss Counts II, IV, and VI of the Brenners’ Second Amended Complaint.


[16]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       1
         To the extent this decision impairs the Brenners’ ability to recover for injuries Ignacio allegedly caused, the
       Indiana General Assembly is the appropriate source for change. See Procare Rehab. Servs. of Cmty. Hosp. v.
       Vitatoe, 888 N.E.2d 349, 355–56 (Ind.Ct.App.2008) (acknowledging unfairness in observation that pursuant
       to WCA, hospital employee injured during course of employment may not recover for negligent aftercare
       provided by employer-hospital or fellow employees, although construction worker injured during course of
       employment who receives negligent aftercare from same hospital would be able to pursue third party claim
       against hospital).



       Court of Appeals of Indiana | Memorandum Decision 20A-CC-538 | December 8, 2020                       Page 8 of 8